FILED
                             NOT FOR PUBLICATION                            APR 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



OLEKSANDR KRAVCHUK,                              No. 08-74399

               Petitioner,                       Agency No. A078-759-546

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Oleksandr Kravchuk, a native and citizen of Ukraine, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen, Lin v. Holder, 588 F.3d 981,

984 (9th Cir. 2009), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Kravchuk’s motion to

reopen as untimely because the motion was filed four years after the BIA’s final

decision, see 8 C.F.R. § 1003.2(c), and Kravchuk did not establish prima facie

eligibility for relief, see Toufighi v. Mukasey, 538 F.3d 988, 996-97 (9th Cir. 2008)

(evidence must demonstrate prima facie eligibility for relief warranting reopening

based on changed country conditions).

      To the extent Kravchuk challenges the BIA’s underlying order summarily

affirming an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture, we

decline to consider his contentions because the court previously rejected them in

Kravchuk v. Mukasey, 263 F. App’x 599 (9th Cir. 2008). See Merritt v. Mackey,

932 F.2d 1317, 1320 (9th Cir. 1991) (explaining that under the “law of the case

doctrine,” one panel of an appellate court will not reconsider questions which

another panel has decided on a prior appeal in the same case).

      PETITION FOR REVIEW DENIED.




                                          2                                    08-74399